 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 8
                                            AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                      NO. CR17-215-TSZ
11
                                     Plaintiff,
12
                           v.                        FINAL ORDER OF FORFEITURE
13
14    TROY R. JOHNSON,
15                               Defendant.
16
17
18           THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture (“Motion”) for the following property:
20           1. $33,138 in U.S. currency seized at the Defendant’s residence in Snohomish,
                Washington on August 24, 2017;
21
             2. $15,100 in U.S. currency retrieved from the Defendant’s residence by one of
22              his associates following his arrest and surrendered on August 30, 2017; and,
23           3. One Savage Arms Model 73, .22 caliber short barrel rifle, serial number
24              C625355, and all associated ammunition.
25           The Court, having reviewed the United States’ Motion, as well as the other the
26 papers and pleadings filed in this matter, hereby FINDS entry of a Final Order of
27 Forfeiture is appropriate because:
28
     Final Order of Forfeiture - 1                                       UNITED STATES ATTORNEY
     U.S. v. Troy R. Johnson, CR17-215-TSZ                              700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1                • On June 4, 2018, the Court entered a Preliminary Order of Forfeiture
 2                     finding this property forfeitable pursuant to 21 U.S.C. § 853 and 18 U.S.C.
 3                     § 924(d)(1) and forfeiting the Defendant Troy R. Johnson’s interest in it
 4                     (Dkt. No. 51);
 5                • Thereafter, the United States published notice of the pending forfeitures as
 6                     required by 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P. 32.2(b)(6)(C) (Dkt.
 7                     No. 52) and provided direct notice to identified potential claimants as
 8                     required by Fed. R. Crim. P. 32.2(b)(6)(A) (Declaration of AUSA Michelle
 9                     Jensen in Support of Motion for Entry of a Final Order of Forfeiture, ¶ 2,
10                     Exs. A - D); and,
11                • One third-party claim was filed; the United States recognized and settled
12                     that claim; and, the Court approved the settlement agreement (Dkt. Nos. 57
13                     & 62); and,
14                • No other third-party claims were filed, and the time for doing so has
15                     expired.
16
17           NOW, THEREFORE, THE COURT ORDERS:
18           1.        No right, title, or interest in the above-identified property exists in any party
19 other than the United States;
20           2.        The property is fully and finally condemned and forfeited, in its entirety, to
21 the United States; and,
22
23
24 ///
25
26
27 ///
28
     Final Order of Forfeiture - 2                                              UNITED STATES ATTORNEY
     U.S. v. Troy R. Johnson, CR17-215-TSZ                                     700 STEWART STREET, SUITE 5220
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
 1            3.        The United States and/or its representatives are authorized to dispose of the
 2 property as permitted by governing law.
 3
              IT IS SO ORDERED.
 4
 5
              DATED this 20th day of November, 2018.
 6
 7
 8
                                                           A
                                                           Thomas S. Zilly
 9
                                                           United States District Judge
10
11
12
13 Presented by:
14
15    /s Michelle Jensen
     MICHELLE JENSEN
16   Assistant United States Attorney
17   United States Attorney’s Office
     700 Stewart Street, Suite 5220
18   Seattle, WA 98101
19   (206) 553-2242
     Michelle.Jensen@usdoj.gov
20
21
22
23
24
25
26
27
28
      Final Order of Forfeiture - 3                                            UNITED STATES ATTORNEY
      U.S. v. Troy R. Johnson, CR17-215-TSZ                                   700 STEWART STREET, SUITE 5220
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
